Filed 3/11/15 P. v. Madha CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B255337

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA417137)
         v.

MOHMOOD ISMAIL MADHA,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Fred N.
Wapner, Judge. Affirmed.
         Ari Dybnis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       A jury convicted defendant, Mohmood Ismail Madha, of assault with a deadly
weapon. (Pen. Code, § 245, subd. (a)(1).) Defendant brandished a knife at Sandra Perez
on October 8, 2013. The trial court suspended imposition of sentence and placed
defendant on three years’ probation. We appointed counsel to represent defendant on
appeal. After reviewing the record, appointed appellate counsel filed an opening brief in
which no issues were raised. Instead, appointed appellate counsel requested this court
independently review the entire record on appeal pursuant to People v. Wende (1979) 25
Cal.3d 436, 441. (See Smith v. Robbins (2000) 528 U.S. 259, 277-284.) On January 26,
2015, we advised defendant that he had 30 days within which to personally submit any
contentions or arguments he wished us to consider. No response has been received. We
have examined the entire record and are satisfied appointed appellate counsel has fully
complied with his responsibilities.
       The judgment is affirmed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            TURNER, P.J.
We concur:




       KRIEGLER, J.




       GOODMAN, J.




       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            2